Citation Nr: 1402769	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-24 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to restoration of a 40 percent rating for bilateral hearing loss, for the period from May 1, 2010 to October 28, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse, B.C.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel

INTRODUCTION

The Veteran had active service from October 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO enacted the prior proposal to reduce, and reduced the evaluation assigned to the service-connected bilateral hearing loss from 40 percent to 10 percent, effective May 1, 2010.  In July 2011, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing.  By June 2013 rating decision, the RO granted a 100 percent rating for bilateral hearing loss, effective from October 29, 2012.  The Veteran has continued his appeal for a restoration of a 40 percent rating for bilateral hearing loss, for the period from May 1, 2010 to October 28, 2012.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted above, the issue on appeal has been recharacterized as entitlement to restoration of a 40 percent rating for bilateral hearing loss for the period from May 1, 2010 to October 28, 2012.  A review of the record, to include the Veteran's Virtual VA efolder, shows no additional audiological assessments during that period.  However, on a VA Primary Care treatment note dated September 4, 2012, located in the Virtual VA efolder, there is a notation of "Hearing Exam: 2011".  The next earlier VA treatment record is, however, dated in 2010; thus there are no VA treatment records dated in 2011 that are of record.  It is unclear as to the significance of this entry of "Hearing Exam: 2011", but, in light of the fact that 2011 is included in the time period for which restoration of a 40 percent rating is sought, an attempt should be made to obtain a copy of this "hearing exam".  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide identifying information regarding any hearing examinations in 2011, or any other pertinent treatment records dated between May 1, 2010 and October 28, 2012.  With any assistance needed from the Veteran, attempt to obtain any such records and/or hearing/audiology examinations identified by the Veteran.  Whether or not the Veteran replies to any requests for more information, make a specific request for any VA treatment records dated between May 1, 2010, and October 28, 2012.  Negative replies should be requested.

2. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

